USCA11 Case: 22-10500      Date Filed: 09/12/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10500
                   Non-Argument Calendar
                   ____________________

JOHN CEAL FOLK, III,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00902-GMB
                   ____________________
USCA11 Case: 22-10500         Date Filed: 09/12/2022    Page: 2 of 3




2                      Opinion of the Court                 22-10500


Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        John Folk appeals the district court’s order affirming the So-
cial Security Commissioner’s denial of his claims for a period of dis-
ability and disability insurance benefits. He argues that the admin-
istrative law judge failed to accord proper weight to the opinion of
his treating physician, Dr. Farrukh Jamil, and failed to show good
cause in doing so. We affirm.
        The district court affirmed the Commissioner’s decision on
two alternative and separate grounds. First, Mr. Folk abandoned
the “proper weight” argument by making a perfunctory claim and
failing to provide substantive analysis. See D.E. 20 at 8-9. Second,
even if Mr. Folk did not abandon the “proper weight” argument,
the ALJ had good cause for assigning little weight to Dr. Jamil’s
statements and opinions. See id. at 9-12.
      On appeal, Mr. Folk challenges the second of these grounds,
but he does not mention or address the first. See Appellant’s Br. at
7-20.
       “To obtain reversal of a district court judgment that is based
on multiple, independent grounds, an appellant must convince us
that every stated ground for the judgment against him is incorrect.
When an appellant fails to challenge properly on appeal one of the
grounds on which the district court based its judgment, he is
deemed to have abandoned any challenge of that ground, and it
USCA11 Case: 22-10500        Date Filed: 09/12/2022     Page: 3 of 3




22-10500               Opinion of the Court                        3

follows that the judgment is due to be affirmed.” Sapuppo v. All-
state Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). Because
Mr. Folk has failed to argue that the district court’s first ground—
that he had abandoned the “proper weight” argument—was erro-
neous, we affirm.
      AFFIRMED.